Alice Robie Resnick, J.,
dissenting.
{¶ 2} I wholeheartedly agree with the sentiments expressed in Justice Pfeifer’s dissent. With the decision in State ex rel. Stevens v. Indus. Comm., 110 Ohio St.3d 32, 2006-Ohio-3456, 850 N.E.2d 55, a majority of this court unjustifiably overruled well-reasoned precedents. The holding in Stevens is detrimental to all disabled workers who are now subject to its terms. Would it be so terrible if such workers actually were treated fairly?
{¶ 3} How refreshing it would be if the next scandal associated with the Bureau of Workers’ Compensation involved excessive payments to disabled workers. Better that than to continue wasting funds on unsound investments and expensive dinners while disabled laborers are forced to subsist on boiled potato soup.